[Cite as Mentor Exempted Village School Dist. Bd. of Edn. v. Mohat, 128 Ohio St. 3d 395,
2011-Ohio-1421.]




MENTOR EXEMPTED VILLAGE SCHOOL DISTRICT BOARD OF EDUCATION ET AL.
                                  v. MOHAT ET AL.
     [Cite as Mentor Exempted Village School Dist. Bd. of Edn. v. Mohat,
                      128 Ohio St. 3d 395, 2011-Ohio-1421.]
Certified question of state law dismissed as having been improvidently accepted.
  (No. 2010-0951 — Submitted February 16, 2011 — Decided March 30, 2011.)
   ON ORDER from the United States District Court, Northern District of Ohio,
     Eastern Division, Certifying a Question of State Law, No. 1:09 CV 688.
                               __________________
       {¶ 1} On May 27, 2010, the United States District Court, Northern
District of Ohio, Eastern Division, certified the following question of state law to
this court: “Whether, under Ohio law an action filed on behalf of a decedent
before an estate is legally established by someone who is not a legally appointed
administrator or personal representative (i.e., is without the capacity to sue on the
decedent’s behalf), are barred by the statute of limitations if later, after the
running of the statute of limitations but before resolution of the claims, an estate
is legally established and an administrator or personal representative is duly
appointed and named in the Complaint – or whether the formation of the estate
and the appointment of the administrator relates back to the original filing of the
claims?” 126 Ohio St. 3d 1542, 2010-Ohio-3855, 932 N.E.2d 337. On February
16, 2011, we heard oral argument in this cause.
       {¶ 2} Sua sponte, we now conclude that the certified question of state
law was improvidently accepted for review. Accordingly, this cause is dismissed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                               __________________
                           SUPREME COURT OF OHIO




       Britton, Smith, Peters & Kalail Co., L.P.A., David Kane Smith, Krista
Keim, and Lindsay Ferg Gingo, for petitioners.
       Kenneth D. Myers, for respondents.
       Paul W. Flowers Co., L.P.A., and Paul W. Flowers; and Elk & Elk Co.,
Ltd., and Peter D. Traska, in support of respondents for amicus curiae Ohio
Association for Justice.
       Zagrans Law Firm, L.L.C., and Eric H. Zagrans, in support of respondents
for amicus curiae Nikki C. Hardy.
                           ______________________




                                       2